DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claim(s) 1-12 directed to an invention non-elected without traverse.  Accordingly, claim(s) 1-12 has/have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Harry Hild (Reg. No. 51803) on 2/3/2021
The application has been amended as follows (line numbers cited count fully deleted lines):
CANCEL claims 1-12
Change claim 13, on lines 7-9, as indicated by  and underlining:

a top dielectric layer disposed over the bottom electrode and the sidewall spacers, the top dielectric layer having a conformal thickness portion that is in direct contact with at least a portion of a tapered sidewall of the bottom electrode and the  tip of the bottom electrode; and


Allowable Subject Matter
Claim(s) 13-20 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim(s) 13 or 16, including:

(claim 13):
the bottom electrode having a structure that tapers up from the base structure to a tip of the bottom electrode; 
sidewall spacers on the sides of the bottom electrode; 
an interlayer dielectric (ILD) outside the sidewall spacers; 
a top dielectric layer disposed over the bottom electrode and the sidewall spacers, the top dielectric layer having a conformal thickness portion that is in direct contact with at least a portion of a tapered sidewall of the bottom electrode and the tip of the bottom electrode; and 
a top electrode deposited over the bottom electrode within the sidewall spacers and directly on the top dielectric layer

(claim 16):
the bottom electrode having a structure that tapers up from the base structure to a sharp tip of the bottom electrode; 
sidewall spacers on sides of the bottom electrode; 
an interlayer dielectric (ILD) outside the sidewall spacers; 
a dielectric layer disposed over the bottom electrode and the sidewall spacers, the dielectric layer having a conformal thickness in direct contact with a tapered portion of the bottom electrode and the tip of the bottom electrode, the dielectric layer including pathway sites through the dielectric layer for formation of a plurality of vacancies for ion transport; and 
a top electrode deposited over the bottom electrode within the sidewall spacers and directly on the dielectric layer

The other allowed claim(s) each depend from this/these claim(s), and each is allowable for the same reasons as the claim from which it depends.
The closest prior art was discussed in the previous office actions and/or is listed below. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims. For instance, US 2013/0112936 A1 (“Wei”) teaches a bottom electrode 105 that tapers to a tip, with an oxide layer (resistance RAM active layer) 106 thereon with a conformal portion 106a on the tip. However, Wei does not teach the sidewall spacers and associated requirements (see underlined portions above). US 2019/0198572 A1 (“Ando”) teaches a similar tapered electrode (see 47, Fig. 21) and conformal ReRAM active material thereon (Fig. 22). However, Ando does not teach the sidewall spacers and associated requirements (see underlined portions above). US 2016/0190441 A1 (“Walls”) teaches a tapered lower electrode 440 (cover figure), with conformal electrolyte layer 450 (which is the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered. No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Kevin Parendo/           Primary Examiner, Art Unit 2819